An action to recover damages for injuries alleged to have been received from a collision between the defendant’s car and the plaintiff’s team while crossing the rails of the defendant Company. Plaintiff recovered a verdict, and the case comes before this court on the usual motion for a new trial.
No issue of law is involved. While a motion for a new trial will not be granted when there is a conflict of testimony, and there is some evidence, if believed by the jury, on which a verdict can rest. A verdict, cannot stand, if it is clearly contrary to law, or when the only evidence on which it can rest is so contrary to natural laws, reason and human experience,, that it is clear that it must have been the result of sympathy, bias or prejudice.
Tn the instant case, it is inconceivable, if the defendant’s car had reached the point testified to by the defendant’s witnesses when plaintiff’s team started, that the plaintiff, if he had exercised due care, could have failed to see the approaching car in time to have avoided the collision, or that a collision could have occurred if, as he testified, he looked and the defendant’s car was not in sight when he started up his horse to cross the tracks and that he did not see it until his sled was part way across the track and the car was then one hundred and thirty feet away.
Either the jury must have failed to appreciate what the duty of exercising due care on the part of the plaintiff involved, or were swayed by sympathy, bias or prejudice in arriving at their verdict. Motion sustained. New trial granted.